Campbell J.:
Defendant, Arehy Barr, seeks to avoid a mortgage foreclosure, on the ground of usury in a portion of the negotiable note secured by it. The complainant is shown to be a bona fide purchaser, and we do not think that proof of actual notice of the usury is made out. .
It is claimed, however, by defendant, that it is only in actions at law that such a purchaser is protected. The statute, Comp. L. §1316, uses the term “action” in the section referred to by counsel, and it is claimed to be used in a technical sense. By reference to the previous section, it *200will be found that no contract is invalidated by usury. The only relief against it is confined to a deduction allowed in an “action” upon the usurious contract. If this term were used technically for an action at law, there could be no deduction in equity whatever. This would nullify the entire object of the statute, which was to allow such deduction in all cases Avhere the original usurious contract was sought to be enforced by any one except a bona fide holder of negotiable paper, Whether enforced at law or in equity. There is no good reason for any distinction, and we do not think such a distinction is consistent with the-general design of the usury law.
The decree is affirmed, with costs.
The other Justices concurred.